DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated August 3rd, 2020, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16,983,423 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the awaiting replication to a replication storage system could easily be part of a transaction log.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 1 of copending Application No. 17/123,525 contains every element of claim 1 of the instant application and as such anticipates claim 1 of the instant application.
	
Claim 8 of copending Application No. 17/123,525 contains every element of claim 8 of the instant application and as such anticipates claim 8 of the instant application.

Claim 15 of copending Application No. 17/123,525 contains every element of claim 15 of the instant application and as such anticipates claim 15 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavarapu et al. [US2018/0046552] hereinafter Mad, in view of Applicant’s Admitted Prior Art [AAPA]. Mad teaches variable data replication for storage implementing data backup.

Regarding claims 1, 8, and 15, Mad teaches a method, comprising: 
obtaining a write operation issued by an application [Mad paragraph 0028, first lines “…write request(s) 130 may be sent to and received at different storage nodes, 111-119, in data store 110. Write requests may be directed toward particular portions of data, such as a particular data page or data block. For log structured data stores, these write requests may be transformed or used to generate one or more log records that describe the write request 130…”], the write operation comprising first data [Mad paragraph 0026, middle lines “…Clients for which data may be stored in log-structured data store 110, may be any type of application, device, or system…”] associated with a logical data device of the application [Mad paragraph 0028, middle lines “…write requests may be stored in different respective replicas (e.g., 121, 123, 125, 127, and 129) of the data maintained at the storage nodes 111-119…”]; 
storing the first data in a first entry of a log-structured array implemented in at least one storage device of a storage system [Mad paragraph 0002, middle lines “…Data and metadata changes are sequentially recorded as log records in a log structure reducing the number of operations to persist the data and metadata changes…”; 
Mad implies invalidating a second entry of the log-structured array based at least in part on the storage of the first data in the first entry, the second entry comprising second data that was associated with the logical data device prior to obtaining the write operation [Mad paragraph 0024, most lines “…log records indicating changes to data maintained in the log-structured storage system may be included in a log, which may be accessible or readable to provide the state of the data at the specific point in time. As the log grows to include new log records indicating changes to data maintained in log-structured storage, determinations may be made as to which portions of the log (e.g., oldest records, log records between certain time intervals) should be retained in order to be readable/accessible, and which portions of the log may no longer need to be retained…”]. However, AAPA does explicitly teach invalidating a second entry of the log-structured array based at least in part on the storage of the first data in the first entry, the second entry comprising second data that was associated with the logical data device prior to obtaining the write operation [AAPA paragraph 0003, middle lines “…data in an existing log entry is updated, an “out-of-place update” is performed to rewrite the updated compressed data into a new log entry, and the older existing data is invalidated…”(Where the update is the first data in the first entry and the old existing data is the second entry comprising second data that is associated with the first location in the out-of-place update.)]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings  of Mad’s log-structured storage with AAPA’s explicit invalidation for the benefit of tracking valid data when dealing with log-structured storage that writes data using out-of-place writes otherwise space would run out because garbage collection would not know which data is valid or invalid. 
Mad teaches determining that a first indication in a first metadata [Mad paragraph 0076, middle lines “…Each log page may include a header containing metadata about that log page, e.g., metadata identifying the segment to which it belongs…”] indicates that the invalidated second entry [AAPA paragraph 0003, “…invalidated…”] corresponds to a transaction log of the application [Mad paragraph 0027, first lines “…the data may be a log for a log-structured data store…” and paragraph 0076, first lines “…Log page: A log page is a type of storage page that is used to store log records (e.g., redo log records or undo log records)…”]; and 
Mad teaches deferring reclamation of the second entry based at least in part on the determination that the first indication in the first metadata indicates that the invalidated second entry corresponds to the transaction log of the application [Mad paragraph 0054, middle lines “…preventing garbage collection of the previous version of the page/block and nay subsequent log entries up to the recorded point in time…” and paragraph 0084, most lines “…may determine a log reclamation point (which may indicate which log records may be durably-backed in backup storage service 460) for the storage nodes 430-450 according to the various methods and techniques discussed below with regard to FIG. 12, and broadcast the log reclamation point to the storage nodes upon a change, increment or other modification of the log reclamation point, in various embodiments. For example, volume manager 480 may direct, detect, and/or determine the archival of log records and/or other data maintained by distributed storage system 410 to backup storage service 400 (e.g., a remote key-value durable backup storage system), and determine a log reclamation point such that data blocks containing log records that are currently archived may be reclaimed. Volume manager may then send a Garbage Collection LSN (GCL) to indicate the log reclamation point to storage nodes 430-450. Volume manager may also implement various other techniques, such as those described below with regard to FIG. 7 in order to determine a reclamation point for the log page reclamation point. In some embodiments, storage nodes 430-450 may also determine the log reclamation point, such as by requesting the log reclamation point from volume manager, or querying other storage nodes to reach a consensus on log records that may be garbage collected…”]; 
Mad teaches wherein the method is performed by a storage control system of the storage system [Mad paragraph 0141, first half “…computer system…”], the storage control system comprising at least one processor coupled to memory [Mad paragraph 0143, first half “…one or more processors…a system memory…”].

Regarding claims 2, 9, and 16, a per claim 1, Mad teaches obtaining the write operation comprises obtaining a first write operation issued by the application, the first write operation comprising the first data [Mad paragraph 0026, middle lines “…Clients for which data may be stored in log-structured data store 110, may be any type of application, device, or system…”]; and 
the method further comprises setting a second indication in a second metadata associated with the first entry, the second indication indicating that the first entry corresponds to the transaction log of the application [Mad paragraph 0052, last lines “…an in-memory structure may be maintained for each data page that points to the last redo log record for that page, backward chaining log records until an instantiated data block is referenced…”].

Regarding claims 3, 10, and 17, as per claim 1, Mad teaches the method further comprises: 
obtaining a second write operation issued by the application, the second write operation comprising the second data [Mad paragraph 0023, middle lines “…Write requests, or other updates or modifications to data maintained in the distributed storage system may be stored (e.g., by applying the write request or logging the write request)…”]; 
storing the second data in the second entry [Mad paragraph 0113, middle lines “…the ordering of log records stored in unarchived portion 720 proceeds from record 702r, then 702p, 702q, 702o, 702n, 702s, and finally 702m…”]; 
setting the first indication in the first metadata associated with the second entry, the first indication indicating that the second entry corresponds to the transaction log of the application [Mad paragraph 0052, last lines “…an in-memory structure may be maintained for each data page that points to the last redo log record for that page, backward chaining log records until an instantiated data block is referenced…”].

Regarding claims 4, 11, and 18, as per claim 1, Mad teaches the method further comprises: 
determining that the transaction log comprises a number of transactions equal to a threshold number of transactions [Mad paragraph 0118, last lines “…Log reclamation point 770 may also be determined based, at least in part, on service level agreement, protocol, or some other data retention policy for preserving data…”(The examiner has determined the log reclamation point is the point where the number of transactions reaches a threshold to satisfy the data retention policy.)]; 
identifying an oldest transaction in the transaction log [Mad paragraph 0052, last lines “…an in-memory structure may be maintained for each data page that points to the last redo log record for that page, backward chaining log records until an instantiated data block is referenced…”]; 
determining that the second entry corresponds to the oldest transaction [Mad paragraph 0024, middle lines “…As the log grows to include new log records indicating changes to data maintained in log-structured storage, determinations may be made as to which portions of the log (e.g., oldest records, log records between certain time intervals) should be retained in order to be readable/accessible, and which portions of the log may no longer need to be retained…”]; 
setting the first indication in the first metadata associated with the second entry to no longer indicate that the second entry corresponds to the transaction log [Mad paragraph 0032, middle lines “…may detect or determine that these write requests are now in the archived data 122 in backup data store 120, and in response, reclaim the storage space for those write requests,…the storage space may be marked or identified as available for storing other data, or the write requests in the storage space may be deleted or removed…”]; 
determining that the first indication in the first metadata does not indicate that the second entry corresponds to a transaction log of the application and that the second entry has been invalidated [Mad paragraph 0114, last lines “……successfully copied to the archived portion…”]; and 
reclaiming the first entry based at least in part on the determination that the first indication does not indicate that the second entry corresponds to the transaction log and that the second entry has been invalidated [Mad paragraph 0114, last lines “……the unarchived data block may be freed, and identified as garbage collectible…”].

Regarding claims 6, 13, and 20, as per claim 1, Mad teaches the log-structured array comprises a plurality of log segments [Mad paragraph 0070, first half “…segments…”, each log segment comprising a plurality of entries [Mad paragraph 0070, first half “…each data page is stored in a segment, such that each segment stores a collection of one or more data pages and a change log (also referred to as a redo log) (e.g., a log of redo log records) for each data page that it stores…”]; 
a first log segment of the plurality of log segments comprises a plurality of entries including the first entry [Mad figure 7, feature 702a-702g]; 
the first metadata corresponds to the first log segment [Mad paragraph 0076, middle lines “…Each log page may include a header containing metadata about that log page, e.g., metadata identifying the segment to which it belongs…”]; and 
the first metadata comprises a plurality of indications, each indication in the plurality of indications corresponding to a given entry of the plurality of entries of the first log segment [Mad paragraph 0127, last lines “…storing the write request may include storing some record or indication of the write request (e.g., log record) or the write request itself…”].

Regarding claims 7 and 14, as per claim 1, Mad teaches the application comprises a database application that implements a database data structure comprising a plurality of logical data devices including the logical data device associated with the first data, each logical data device of the plurality of logical data devices corresponding to data stored on the storage system [Mad paragraph 0037, middle lines “…the data storage system may be an enterprise-class database system that is highly scalable and extensible. In some embodiments, queries may be directed to database storage that is distributed across multiple physical resources, and the database system may be scaled up or down on an as needed basis…”]; and 
the storage system maps the logical data devices to physical locations where the data is stored in the log-structured array [Mad paragraph 0133, last lines “…The storage client may be able identify a storage node maintaining a complete view of the data based on mapping information (which may indicate which storage nodes are maintaining incomplete views of the data and which storage nodes are maintaining complete views of the data). This mapping information may be provided to a storage client from a data store…”].

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavarapu et al. [US2018/0046552] hereinafter Mad, in view of Applicant’s Admitted Prior Art [AAPA] further in view of Jones et al. [US2021/0318830]. Mad teaches variable data replication for storage implementing data backup. Jones teaches storing write data in a storage system.

Regarding claims 5, 12, and 19, as per claim 1, Mad and AAPA both fail to explicitly teach the first metadata comprises a bitmap, a given bit of the bitmap corresponding to the first entry. However, Jones does teach the first metadata comprises a bitmap, a given bit of the bitmap corresponding to the first entry [Jones paragraph 0108, first lines “…enable invalidations to be stored as a simple bitmap per extent…” and paragraph 0109, last lines “…wherein the invalidation data comprises a bitmap or bit array…”].
	Mad, AAPA, and Jones are all analogous arts in that they deal with log-structured storage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mad and AAPA with Jones’ use of a bitmap for the benefit of improving the efficiency of metadata by avoiding the need to update metadata and garbage collection [Jones paragraph 0025, last lines “…may also help improve the efficiency of metadata, in particular by avoiding the need to update metadata, and garbage collection…”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aune 		[US8,898,376] Aune teaches invaliding log based structures.
Menon et al. 	[US5,933,840] Menon garbage collection based on age threshold in log storage.
Brady et al. 	[US5,671,390] Brady teaches log-structured array storage.
Leshinshky et al.  [US2017/0024315] Leshinshky teaches garbage collection for log-structured storage systems.
Hu, Q., Ren, J., Badam, A., Shu, J., & Moscibroda, T. (2017). Log-Structured Non-Volatile Main Memory. USENIX Annual Technical Conference. Hu teaches tombstone identification in log-structured storage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139